              Case 3:20-cv-00343-AC   Document 1           Filed 03/03/20   Page 1 of 7




Vicki L. Smith, OSB No. 854410
smithv@lanepowell.com
Cassandra Mercer, OSB No. 141054
mercerc@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Plaintiffs




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION




WB MUSIC CORP., SEVEN PEAKS MUSIC,                                             Case No. __________
THAT WAS ZZ MUSIC, MUSIC FROM
THE BOARD WALK, UNIVERSAL MUSIC
CORPORATION, DIRTY DRE MUSIC, LIL                         COMPLAINT
VIDAL MUSIC, TOILET BRAIN MUSIC,                          Copyright Infringement (17 U.S.C. § 501)
NAUGHTY MUSIC, NEUTRAL GRAY
MUSIC, PURE LOVE MUSIC, UH OH
ENTERTAINMENT, INC., and WUT’
SHAWAN-A DO MUSIC, INC.,

                                  Plaintiffs,

         v.

DONALD HARVEY,

                                 Defendant.


         Plaintiffs WB Music Corp., Seven Peaks Music, That Was ZZ Music, Music from the

Board Walk, Universal Music Corporation, Dirty Dre Music, Lil Vidal Music, Toilet Brain Music,




PAGE 1 - COMPLAINT

                                           LANE POWELL PC
                                 601 SW SECOND AVENUE, SUITE 2100
004403.0306/7975289.4              PORTLAND, OREGON 97204-3158
                                     503.778.2100 FAX: 503.778.2200
              Case 3:20-cv-00343-AC         Document 1           Filed 03/03/20   Page 2 of 7




Naughty Music, Neutral Gray Music, Pure Love Music, Uh Oh Entertainment, Inc., and Wut’

Shawan-A Do Music, Inc. allege as follows:

         1.        This is a suit for copyright infringement under Title 17 of the United States Code.

         2.        This Court has jurisdiction pursuant to 28 U.S.C. § 1338(a), and venue in this

District is proper pursuant to 28 U.S.C. § 1400(a).

         3.        Plaintiffs allege five (5) causes of action for willful copyright infringement based

on the Defendant’s public performances of Plaintiffs’ copyrighted musical compositions.

SCHEDULE A, annexed to the Complaint, sets forth in summary form the allegations hereinafter

made with respect to the Plaintiffs, their copyrighted musical compositions, and Defendant’s acts

of infringement.

         4.        The Plaintiffs named in Column 2 of Schedule A are the owners of the copyrights

in the original musical compositions listed in Column 3 of Schedule A and are properly joined in

this complaint under Rule 20 of the Federal Rules of Civil Procedure.

         5.        On information and belief, Defendant Donald Harvey (“Harvey” or “Defendant”)

is an individual who resides and/or does business in this District.

         6.        At all times hereinafter mentioned, Harvey did, and still does, own, control,

manage, operate, and maintain a place of business for public entertainment, accommodation,

amusement, and refreshment known as Dr. Feelgood’s Pub, located at 20419 Southwest Tualatin

Valley Highway, Aloha, Oregon 97003.

         7.        Musical compositions were and are publicly performed at Dr. Feelgood’s Pub.

         8.        At all times hereinafter mentioned, Harvey had, and still has, the right and ability

to supervise and control the activities that take place at Dr. Feelgood’s Pub, including the right and

ability to supervise and control the public performance of musical compositions at the

establishment.

         9.        Harvey derives a direct financial benefit from the public performance of musical

compositions at Dr. Feelgood’s Pub.


PAGE 2 - COMPLAINT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
004403.0306/7975289.4                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
             Case 3:20-cv-00343-AC         Document 1           Filed 03/03/20   Page 3 of 7




         10.       The Plaintiffs are all members of the American Society of Composers, Authors,

and Publishers (“ASCAP”), a membership association that represents, licenses, and protects the

public performance rights of its more than 735,000 songwriter, composer, and music publisher

members.

         11.       Each ASCAP member grants to ASCAP a non-exclusive right to license the

performing rights in that member’s copyrighted musical compositions. On behalf of its members,

ASCAP licenses public performances of its members’ musical works, collects license fees

associated with those performances, and distributes royalties to its members, less ASCAP’s

operating expenses.

         12.       Going back several years, ASCAP representatives have made numerous attempts

to contact the Defendant.        ASCAP’s representatives have contacted the Defendant or his

representatives in person, and also via mail, telephone, and e-mail.

         13.       Defendant has refused all of ASCAP’s license offers for Dr. Feelgood’s Pub.

         14.       ASCAP’s various communications gave Defendant notice that unlicensed

performances of ASCAP’s members’ musical compositions at Dr. Feelgood’s Pub constitute

infringement of ASCAP’s members’ copyrights in their musical works.

         15.       Notwithstanding the foregoing, Defendant has continued to present public

performances of the copyrighted musical compositions of ASCAP members at Dr. Feelgood’s

Pub, including the copyrighted works involved in this action, without permission, during the hours

that the establishment is open to the public for business and presenting musical entertainment.

         16.       The original musical compositions listed in Column 3 were created and written by

the persons named in Column 4.

         17.       The original musical compositions listed in Column 3 were published on the dates

stated in Column 5, and since the date of publication have been printed and published in

conformity with Title 17 of the United States Code.




PAGE 3 - COMPLAINT

                                                LANE POWELL PC
                                      601 SW SECOND AVENUE, SUITE 2100
004403.0306/7975289.4                   PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
             Case 3:20-cv-00343-AC           Document 1          Filed 03/03/20   Page 4 of 7




         18.       The Plaintiffs named in each cause of action, including their predecessors in

interest, if any, complied in all respects with Title 17 of the United States Code, secured the

exclusive rights and privileges in and to the copyright of each composition listed in Column 3, and

received from the Register of Copyrights a Certificate of Registration, identified as set forth in

Column 6.

         19.       Defendant on the dates specified in Column 7, and upon information and belief, at

other times prior and subsequent thereto, infringed the copyright in each composition named in

Column 3 by performing publicly compositions at Dr. Feelgood’s Pub, for the entertainment and

amusement of the patrons attending said premises, and Defendants threaten to continue such

infringing performances.

         20.       The public performances at Dr. Feelgood’s Pub of the Plaintiffs’ copyrighted

musical compositions on the dates specified in Column 7 were unauthorized: neither Defendant,

nor any of the Defendant’s agents, servants or employees, nor any performer was licensed by, or

otherwise received permission from any Plaintiff, or any agent, servant, or employee of any

Plaintiff, to give such performances.

         21.       In undertaking the conduct complained of in this action, Defendant knowingly and

intentionally violated Plaintiffs’ rights.

         22.       The many unauthorized performances at Dr. Feelgood’s Pub include the

performances of the five copyrighted musical compositions upon which this action is based.

         23.       At the times of the acts of infringement complained of, the Plaintiff named in each

cause of action was an owner of the copyright in the composition therein named.

         24.       Defendant’s wrongful acts have caused and are causing great injury to the Plaintiffs,

which damage cannot be accurately computed, and unless this Court restrains the Defendant from

the further commission of said acts, said Plaintiffs will suffer irreparable injury, for all of which

the said Plaintiffs are without any adequate remedy at law.




PAGE 4 - COMPLAINT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
004403.0306/7975289.4                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
              Case 3:20-cv-00343-AC         Document 1           Filed 03/03/20   Page 5 of 7




         WHEREFORE, Plaintiffs pray:

         1.        That Defendant and all persons acting under the direction, control, permission or

authority of Defendant be enjoined and restrained permanently from publicly performing the

aforementioned compositions—or any of them or any other compositions in the ASCAP repertory

for which Defendant has no license—and from causing or permitting the said compositions to be

publicly performed at Dr. Feelgood’s Pub, or at any place owned, controlled, managed, or operated

by Defendant, and from aiding or abetting the public performance of such compositions in any

such place or otherwise;

         2.        That Defendant be decreed to pay such statutory damages as to the Court shall

appear just, as specified in 17 U.S.C. § 504(c)(1), namely, not more than Thirty Thousand Dollars

($30,000) nor less than Seven Hundred And Fifty Dollars ($750) in each cause of action herein;

         3.        That Defendant be decreed to pay the costs of this action and that a reasonable

attorney’s fee be allowed as part of the costs; and

         4.        For such other and further relief as may be just and equitable.

         DATED: March 3, 2020

                                                   LANE POWELL PC



                                                   By   s/Cassandra Mercer
                                                       Vicki L. Smith, OSB No. 854410
                                                       Cassandra Mercer, OSB No. 141054
                                                       Telephone: 503.778.2100
                                                       Facsimile: 503.778.2200
                                                   Attorneys for Plaintiffs




PAGE 5 - COMPLAINT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
004403.0306/7975289.4                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
                         Case 3:20-cv-00343-AC      Document 1           Filed 03/03/20      Page 6 of 7




                                                          Schedule A

Columns
 1           2                 3             4                         5                6                      7
                                                                       Date of
 Cause of                      Musical                                 Publication or   Certificate of         Date of Known
 Action      Plaintiff         Composition   Writers                   registration     Registration Number    Infringement

 1.         WB MUSIC          WORTH IT       Mikkel Eriksen            November 18,     PA 1-961-626      August 10, 2019
            CORP.                                                      2014
                                             Ori Kaplan

                                             Priscilla Hamilton

                                             Brian Collins

                                             Tor Hermansen

 2.         SEVEN PEAKS       365 DAYS       Zsuzsanna E. Ward         October 16,      PA 1-824-075          August 31, 2019
            MUSIC                                                      2012
                                             (p/k/a ZZ Ward)
            THAT WAS ZZ
            MUSIC

            MUSIC FROM
            THE BOARD
            WALK

 3.         UNIVERSAL         YO (EXCUSE     Andre Harris              October 25,      PA 1-341-618          September 1,
            MUSIC             ME MISS)                                 2005                                   2019
            CORPORATION                      Vidal Davis

            DIRTY DRE                        Johnta M. Austin
            MUSIC

            LIL VIDAL
            MUSIC
                        Case 3:20-cv-00343-AC       Document 1        Filed 03/03/20       Page 7 of 7




                                                         Schedule A

Columns
 1          2                     3                  4                 5                    6                 7
 Cause                                                                 Date of              Certificate of
 of                               Musical                              Publication or       Registration      Date of Known
 Action     Plaintiff             Composition        Writers           registration         Number            Infringement

 4.       TOILET BRAIN         ZOOT SUIT        Stephen Perry         July 1, 1997         PA 915-164        September 1,
          MUSIC                RIOT                                                                          2019



 5.       NAUGHTY MUSIC        TOO CLOSE        Robert L. Huggar      September 30, 1997   PA 914-746        August 9, 2019

          NEUTRAL GRAY                          Raphael Brown
          MUSIC
                                                Keir L. Gist
          PURE LOVE MUSIC
                                                Denzil Miller
          UH OH
          ENTERTAINMENT,                        Robert Ford
          INC.
                                                Kurtis Walker
          WUT’ SHAWAN-A
          DO MUSIC, INC.                        Lawrence Smith

                                                J.B. Moore
